       Case 3:20-cv-06878-EMC Document 44 Filed 08/07/21 Page 1 of 4


     Anthony J. Nunes (SBN 290224)
 1
     Email: tony@nuneworkerrightslaw.com
 2   Nunes Worker Rights Law, APC
     15260 Ventura Blvd, Suite 1200
 3   Sherman Oaks, CA 91403
     Telephone: 530-848-1515
 4   Fax: 424-252-4301
 5
     Attorneys for Plaintiff
 6   TORE WILLIS

 7   Jeffrey M. Goldman (SBN 233840)
     E-mail: jeffrey.goldman@troutman.com
 8   Troutman Pepper Hamilton Sanders LLP
 9   5 Park Plaza, Suite 1400
     Irvine, CA 92614
10   Telephone: 914-567-3547
     Fax: 949-863-0151
11
     Attorneys for Defendant
12   HSC Solutions LLC
13
                                 UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16
                                                       Case No. 3:20-cv-06878-EMC
17    TORE WILLIS,
                                                       JOINT STIPULATION TO DISMISS
18                                  Plaintiff,         PURSUANT TO FRCP 41(a)(1)(A)(II)
19
                     v.                                Date of Filing: October 5, 2020
20                                                     Trial Date:     Not Set
      HSC SOLUTIONS LLC, a California
21    corporation, doing business as Herbi, and
      DOES 1-10,
22
                                    Defendants.
23

24

25

26

27

28

                                                   1
                           JOINT STIPULATION TO DISMISS / CASE NO. 3:20-cv-06878
       Case 3:20-cv-06878-EMC Document 44 Filed 08/07/21 Page 2 of 4


            Plaintiff Tore Willis (“Plaintiff”) and Defendants Defendant HSC Solutions LLC,
 1

 2   (“Defendants”) (“collectively, the “Parties”), by and through their counsel of record, hereby

 3   stipulate and agree, as follows:
 4          WHEREAS, on October 5, 2020, Plaintiff Tore Willis filed a Complaint against
 5
     Defendant HSC Solutions LLC;
 6
            WHEREAS, Defendant was served with the Complaint on October 20, 2020;
 7
            WHEREAS, Defendant’s response to Plaintiff’s Complaint was originally due on
 8

 9   November 10, 2020;

10          WHEREAS, on November 6, 2020, the Parties stipulated to extend Defendant’s time to

11   file a responsive pleading to December 10, 2020;
12          WHEREAS, on December 7, 2020, the Parties stipulated to extend Defendant’s time to
13
     file a responsive pleading to January 25, 2021;
14
            WHEREAS, on January 19, 2021, the Parties stipulated to extend Defendant’s time to
15
     file a responsive pleading to February 8, 2021;
16

17          WHEREAS, on February 4, 2021, the Parties stipulated to extend Defendant’s time to

18   file a responsive pleading to February 22, 2021;

19          WHEREAS, on February 22, 2021, the Parties stipulated to extend Defendant’s time to
20
     file a responsive pleading to March 8, 2021;
21
            WHEREAS, on March 7, 2021, the Parties stipulated to extend Defendant’s time to file a
22
     responsive pleading to March 22, 2021;
23
            WHEREAS, the Parties filed a Notice of Settlement on March 15, 2021;
24

25          WHEREAS, on March 22, 2021, the Parties stipulated to extend the deadline for

26   Defendant’s responsive pleading to April 22, 2021;
27          WHEREAS on April 21, 2021, the Parties stipulated to extend the deadline for
28
     Defendant’s responsive pleading to May 21, 2021;

                                                   2
                           JOINT STIPULATION TO DISMISS / CASE NO. 3:20-cv-06878
       Case 3:20-cv-06878-EMC Document 44 Filed 08/07/21 Page 3 of 4


            WHEREAS on May 21, 2021, the Parties stipulated to extend the deadline for
 1

 2   Defendant’s responsive pleading to June 3, 2021;

 3          WHEREAS, on June 4, 2021, the Parties stipulated to extend the deadline for
 4   Defendant’s responsive pleading to July 1, 2021;
 5
            WHEREAS, on June 30, 2021, the Parties stipulated to extend the deadline for
 6
     Defendant’s responsive pleading to July 30, 2021;
 7
            WHEREAS, in the interest of efficiency and economy, Plaintiff has reached a
 8

 9   confidential settlement agreement with Defendant HSC Solutions LLC;

10          WHEREAS, the Parties’ settlement agreement includes resolution of only Plaintiff’s

11   individual claims;
12          WHEREAS, no answer to the complaint has been filed in the action, no class has been
13
     certified in the action, no notice of the action has been sent to putative class members, and the
14
     Parties have agreed to the dismissal without prejudice of the class action suit as to the unnamed
15
     members of the putative class;
16

17          NOW THEREFORE, it is hereby stipulated and agreed, by and between the Parties, as

18   follows:

19              1) Pursuant to FRCP 41(a)(1)(A)(ii), this action shall be dismissed in its entirety
20
                    with prejudice as to Plaintiff’s individual claims;
21
                2) This action shall be dismissed in its entirety without prejudice as to unnamed
22
                    members of the putative class, including the Private Attorneys General Act
23
                    claims, asserted by Plaintiff in her capacity as an aggrieved employee on behalf
24

25                  of herself and other current or former employees of Defendant; and

26              3) All parties are to bear their own attorneys’ fees and costs with respect to the
27                  dismissal of the action.
28
            IT IS SO STIPULATED.

                                                   3
                           JOINT STIPULATION TO DISMISS / CASE NO. 3:20-cv-06878
Case 3:20-cv-06878-EMC Document 44 Filed 08/07/21 Page 4 of 4




                3




                           ISTRIC
                      TES D      TC
                    TA
                                          O
            S




                                           U
           ED




                                            RT


                             TE      D
       UNIT




                         GRAN
                                                   R NIA




                                           n
                             dward   M. Che
       NO




                     Judge E
                                                   FO
        RT




                                               LI




                ER
           H




                                           A




                     N                         C
                         D IS T IC T     OF
                               R
